Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating two prison disciplinary rules following a tier III disciplinary hearing. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge will be refunded to his inmate account. Despite his request, petitioner is not entitled to be restored to the status he enjoyed prior to the disciplinary determination (see Matter of Streeter v Annucci, 131 AD3d 771, 772 [2015]; Matter of McLee v Annucci, 131 AD3d 768, 768 [2015]). Given that petitioner has received all of the relief to which he is entitled, the petition is dismissed as moot (see Matter of Streeter v Annucci, 131 AD3d at 772).
Lahtinen, J.P., Garry, Devine and Clark, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.